Citation Nr: 0810951	
Decision Date: 04/03/08    Archive Date: 04/14/08

DOCKET NO.  05-02 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an effective date earlier than November 13, 
2001, for the grant of Dependency and Indemnity Compensation 
(DIC) benefits.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to August 
1969, including honorable service in the Republic of Vietnam.  
The veteran died of lung cancer in August 1981.  The 
appellant is the veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington, which granted service connection for the 
cause of the veteran's death and assigned a November 13, 2001 
effective date.

The appellant appeared and testified at a Decision Review 
Officer hearing and a Travel Board hearing in November 2007 
and February 2008, respectively.  Both transcripts are of 
record.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  In November 2002, the appellant filed a claim of service 
connection for the cause of the veteran's death pursuant to 
regulations finding presumptive service connection for lung 
cancer as related to herbicide exposure. 


CONCLUSION OF LAW

Assignment of an effective date earlier than November 13, 
2001, for the grant of DIC benefits is not warranted.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.114 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset of this decision, the Board finds that the 
provisions of the Veterans Claims Assistance Act of 2000 (the 
VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C.A. § 5100 to 5107 (West 2002)) are not 
applicable to this claim on appeal because the appeal turns 
on a matter of law and not on the underlying facts or 
development of the facts.  See Manning v. Principi, 16 Vet. 
App. 534, 542 (2002).  The United States Court of Appeals for 
Veterans Claims (Court) found in Manning that the VCAA can 
have no effect on appeals that are decided on an 
interpretation of the law as opposed to a determination based 
on fact.  Also see Smith v. Gober, 14 Vet. App. 227 (2000); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  Thus, the 
Board finds that any deficiency in VA's VCAA notice or 
development action is harmless error. 

The appellant contends that she should be awarded an earlier 
effective date for her grant of DIC benefits.  

In August 1981, the appellant applied for DIC benefits and 
her claim was denied in an October 1981 rating decision.  In 
her notice of disagreement, the appellant alleged that the 
veteran's lung cancer was due to in-service herbicide 
exposure.  The subsequently perfected appeal came before the 
Board and in a June 1983 decision, the Board denied 
entitlement to service connection for the cause of the 
veteran's death as there was no evidence linking the 
veteran's condition to service.  The Board noted that studies 
were underway regarding whether exposure to herbicides was 
linked to malignancies in humans.  The Board decision further 
noted that, "[s]hould these or any future studies establish 
a causal link between exposure to Agent Orange and any 
disability the veteran may have had, the appellant's claim 
may be reopened and evaluated on the basis of the new 
evidence."  

The Board notes that in 1989, the United States District 
Court for the Northern District of California voided all 
denials of Agent Orange claims based on the regulations that 
became effective on September 25, 1985.  Nehmer v. United 
States Veterans' Administration, 712 F. Supp. 1404, 1409 
(N.D. Cal. 1989) (Nehmer I).  The district court later 
clarified its ruling, holding that the covered claims were 
those in which the disease or cause of death was later found 
to be service connected under valid VA regulations.  Nehmer 
v. United States Veterans' Administration, 32 F. Supp. 2d 
1175, 1183 (N.D. Cal. 1999) (Nehmer II).

In May 1991, the United States government and the plaintiffs 
in the Nehmer litigation entered into a stipulation according 
to which VA would readjudicate claims the denials of which 
were voided by Nehmer I.  Nehmer v. United States Veterans' 
Administration, No. CV-86-6160 (TEH) (N.D. Cal. May 17, 1991) 
(Nehmer Stipulation).  The effective date of any resulting 
award of benefits would be based on the filing date of the 
original claim, for claims originally filed before May 3, 
1989 (Stipulation 1), or on the later of the filing date of 
the claim or the date of disability or death of the veteran, 
for claims filed after May 3, 1989 (Stipulation 2).  See 
Williams v. Principi, 310 F.3d 1374, 1375-76 (Fed. Cir. 
2002).

The Nehmer stipulations were later incorporated into a final 
regulation, 38 C.F.R. § 3.816, that became effective on 
September 24, 2003.  That regulation defines a "Nehmer class 
member" to include the Vietnam veteran who has a covered 
herbicide disease, to include lung cancer, or his surviving 
spouse.  38 C.F.R. § 3.816(b)(1)(i)(2) (2005).  The 
regulation further provides that where a "Nehmer class 
member" is entitled to disability compensation for a covered 
herbicide disease, and the claim was pending before VA on May 
3, 1989, the effective date of the award will be the later of 
the date such claim was received by VA or the date the 
disability arose.  38 C.F.R. § 3.816(c)(2).  That regulation 
further states that a claim will be considered a claim for 
compensation for a particular covered herbicide disease if: 
(i) The claimant's application and other supporting 
statements and submissions may reasonably be viewed, under 
the standards ordinarily governing compensation claims, as 
indicating an intent to apply for compensation for the 
covered herbicide disability; or (ii) VA issued a decision on 
the claim, between May 3, 1989 and the effective date of the 
statute or regulation establishing a presumption of service 
connection for the covered disease, in which VA denied 
compensation for a disease that reasonably may be construed 
as the same covered herbicide disease for which compensation 
has been awarded.  38 C.F.R. § 3.816(c)(2).  Otherwise, the 
effective date of the award is determined in accordance with 
38 C.F.R. §§ 3.114 and 3.400.  38 C.F.R. § 3.816(c)(4).

The appellant alleged that the above-quoted statement from 
the June 1983 Board decision required VA to notify the 
appellant of any changes in the regulations that would impact 
her original claim.  The veteran contends that she is 
entitled to an effective date in August 1981, the date of the 
veteran's death, but if that was not allowed, then an 
effective date of June 9, 1994, the date of the regulation 
change.  The appellant asserts that in the event she is not 
awarded an effective date of August 1981 or June 1994, she 
should be entitled to an effective date of November 5, 2001, 
one year prior to the date that she filed her letter of 
intent to file her claim.  

Of record is the appellant's December 1988 request for the 
veteran's military records.  Also of record, is a February 
1989 application for survivor's payments from the class-
action lawsuit.  The record does not reflect that these 
pieces of evidence were submitted to VA prior to November 
2007.  

Given the evidence as outlined above, the Board finds that 
the appellant is not entitled to an effective date earlier 
than November 13, 2001, for grant of DIC benefits for the 
cause of the veteran's death.  The appellant is not 
considered a "Nehmer class member" for VA purposes as she 
did not have a claim pending before VA on May 3, 1989, nor 
was her claim denied between May 3, 1989 and June 9, 1994.  
The Board appreciates the appellant's assertions that VA 
should have notified her of the change in regulation based 
upon the wording of the Board's June 1983 decision.  The 
Board finds, however, that the language of the June 1983 
decision did not confer an obligation on VA to report any 
change in regulation to the appellant.  Additionally, there 
is no evidence of record that VA was notified of the 
appellant's intent to reopen her claim of service connection 
for the cause of the veteran's death prior to November 2002.  
Thus, the effective date for her claim is determined by 
38 C.F.R. § 3.400.  

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation, or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  See 38 C.F.R. § 
3.400.  

Where pension, compensation, or dependency and indemnity 
compensation is awarded or increased pursuant to a 
liberalizing law, or a liberalizing VA issue approved by the 
Secretary or by the Secretary's direction, the effective date 
of such award or increase shall be fixed in accordance with 
the facts found, but shall not be earlier than the effective 
date of the Act or administrative issue.  If a claim is 
reviewed at the request of the claimant more than one year 
after the effective date of the law or VA issue, benefits may 
be authorized for a period of one year prior to the date of 
receipt of such request.  38 C.F.R. § 3.114 (2007). 

VA received the appellant's informal claim for benefits on 
November 5, 2002 and her formal claim on November 13, 2002.  
The appellant was awarded an effective date of November 13, 
2001, pursuant to 38 C.F.R. § 3.114.  The first date payable 
was from December 1, 2001.  Thus, it is moot whether the 
effective date is November 5, 2001, or November 13, 2001, as 
her benefit was payable beginning December 1, 2001.  
Therefore, entitlement to an earlier effective date must be 
denied.  


ORDER

An effective date earlier than November 13, 2001, for the 
grant of DIC benefits is denied.  



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


